Citation Nr: 1615889	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  11-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified, and alcohol abuse. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was most recently afforded a VA examination in connection with his claim for an increased evaluation for PTSD in November 2012.  However, during the March 2016 hearing, he testified to symptomatology that suggested a possible worsening since that examination.  In fact, the Veteran stated that he had stop working completely in August 2015.  He has also submitted an April 2014 Psychiatric/Psychological Impairment Questionnaire from A.M. (initials used to protect privacy).  As such, because there is evidence suggesting a possible worsening of symptoms since the November 2012 VA examination, the Board finds that an additional VA examination is warranted to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997) and Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the Board notes that a decision on the claim for an increased evaluation could affect the outcome of the Veteran's claim for TDIU.  Therefore, the claims are inextricably intertwined.  For this reason, the issue of entitlement to an increased evaluation for PTSD must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, depressive disorder not otherwise specified, and alcohol abuse.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD, depressive disorder not otherwise specified, and alcohol abuse.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD, depressive disorder not otherwise specified, and alcohol abuse
under the General Rating Formula for Mental Disorders. The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




